PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/376,511
Filing Date: 5 Apr 2019
Appellant(s): Imagination Technologies Limited



__________________
Vincent M. DeLuca
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/28/2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
	The following is the response to appellant’s arguments presented on pages 4-9 of the Appeal Brief.

Claim 1
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Howson (US 20170069132 A1) in view of Grabner (“Compressed Adaptive Multiresolution Encoding”).
Appellant argues: First, Grabner does not disclose the feature that the Office action acknowledges is missing in Howson. Section 3.1 of Grabner merely discloses each vertex being “identified by the path to be taken in the simplification hierarchy from the route to the corresponding node” and “this node identifications are simply bit strings with ‘0’ for the left branch and ‘1’ for the right branch’. Thus, the node identifications of Grabner are only for identifying a vertex with a bit string, instead of identifying a primitive of a sub-patch using a primitive ID which comprises “a sequence of bits describing the plurality of sub-division steps taken to generate the primitive during tessellation’ as required by claim 1. (Appeal Brief, page 5)
The Examiner respectfully disagrees. Grabner is not only for identifying a vertex, but also for identifying a triangle defined by three vertices. (Notice that a “triangle” teaches the claimed “primitive”. See the Specification [0001] on instant application)
Prior art Howson discloses generating a primitive ID for each primitive, wherein the primitive ID encodes data about how the primitive was generated by a plurality of sub-division steps (see Howson [0075]. Examiner interprets the “sub-primitive indications” of Howson as IDs). In the same field of endeavor, Grabner discloses identifying a vertex with a bit string (in section 3.1), and further discloses identifying a triangle by storing its three vertices together (See section 3.1.1, second paragraph, “We store n1, n2, and n3 together with the vertex split record of vs. Therefore any information required to reconstruct triangle f is known as soon as vs is split (see Figure 2).”).
The Claims and Specification of instant application do NOT limit the amount of information being stored in a ID. Furthermore, prior art Howson explicitly discloses that multiple pieces of information may be stored in one ID (see Howson [0077] “The sub-primitive indications could be represented as one or more masks”). Therefore, Grabner’s approach of storing three vertices of a triangle together is suitable to be used in Howson. And one of ordinary skill in the art should know that when the three vertices of a triangle are identified, the triangle itself is identified as well (because “any information required to reconstruct triangle f is known” as taught by Grabner). 
In light of above, the combination of Howson and Grabner teaches identifying a primitive, in addition to the identification of vertices.

Appellant argues: As illustrated in Figs. 4(a) and 4(b) of Grabner (reproduced below for ease of reference), vertices v1, v2 and v3 are vertices of the same triangle f. These three vertices are derived from three different paths, and are therefore identified by three different node indications / bit strings according to section 3.1 of Grabner. Thus, the node indications / bit strings of Grabner are not suitable for use as a primitive ID for identifying a primitive of a sub-patch which comprises “a sequence of bits describing the plurality of sub-division steps taken to generate the primitive during tessellation’ as required by claim 1, as a primitive would have at least three vertices, each with a different node indications / bit strings according to Grabner. As according to Grabner, a single primitive would have multiple different node indications / bit strings representing the vertices of the primitive. None of these multiple node indications / bit strings for identifying vertices in Grabner is suitable for uniquely identifying the primitive or for use as a primitive ID, since otherwise, a single primitive having multiple vertices would have multiple, conflicting IDs, each provided by a different vertex. (Appeal Brief, page 5)
The Examiner respectfully disagrees. As outlined above, one ID may store multiple pieces of information, and the stored information in one ID can be very different. For example, a driver’s license is a well-accepted ID, and the information stored by a driver’s license may include the name, gender, and birthday of the ID holder. None of the name, gender or birthday can uniquely identify the holder of the ID, but these pieces of information are suitable for use as the information being stored in one ID. Similarly, the vertices information of Grabner are suitable for use as the information stored in a primitive ID, because by doing so “any information required to reconstruct triangle f is known” as taught by Grabner.
As a side note, the images on page 6 of the Appeal brief are actually Figs. 2(a) and 2(b) of Grabner. Appellant mistakenly referred to them as Fig. 4(a) and 4(b). Please see the copy of Grabner provided with the 8/21/2019 IDS.

Appellant argues: Further, the node indications / bit strings of Grabner are for identifying vertices in a vertex hierarchy (which is the term used in Figs 4(a) and 4(b)), and cannot describe “the plurality of sub-division steps taken to generate the primitive during tessellation’ as required by claim 1. This is because multiple triangular primitives can have a common vertex, and hence a node indication for a single node / vertex cannot be used to identify a particular one of the multiple primitives. (Appeal Brief, page 6)
The Examiner respectfully disagrees. As indicated above, the information stored in an ID may be of different types, and is not necessarily unique. For example, a birthday is merely a group of numbers, and multiple person can have a common birthday. But the birthday info is suitable to be used as the information on an ID, because this information can be used to identify a person. Similarly, the vertices information of Grabner can be used as primitive ID information, because this information can be used to identify triangles.

 Appellant argues: In the Advisory action, the examiner acknowledged that Grabner’s vertex identifications cannot be used as primitive IDs (Advisory action dated July 20, 2021, Continuation Sheet). The Advisory action asserts that Howson in paragraph 0075 is relied on as describing a "primitive ID” and that Grabner is merely cited as teaching a bit encoding feature. However, somewhat contradictorily, the examiner further contended that Grabner does teach a primitive ID, relying on the statement in Section 3.1.1 that “we store n1, n2, n3 together with the vertex split record of vs” as corresponding to identification of a primitive ID. This is incorrect. (Appeal Brief, page 7)
The Examiner respectfully disagrees. The 1/20/2021 Advisory action reproduced the arguments submitted by the applicant after the final rejection (see last page of the Advisory action, line 4-5, “Applicants submitted that… these vertex identifications cannot be used as primitive IDs”), but the Examiner did not agree with the arguments. Appellant mistakenly interpreted a reproduction of applicant’s arguments as an agreement. Examiner notes that said Advisory action does not change any ground of rejection set forth in the Final rejection dated 4/28/2021.

Appellant argues: As explained in the third paragraph of section 3.1 and as illustrated in Figure 4 (see above) of Grabner, the vertex split record vs / vs’ indicates a common path shared by two or more vertices v1, v2 and v3. n1, n2 and n3 are just relative node identifiers, which exclude the common bit string vs / vs’ indicating the common path. Appellant respectfully submits that the examiner appears to have confused the steps and branches taken to generate a vertex (which are what is disclosed in Grabner) with the sub-division steps and branches taken to generate a primitive (which are what is required by pending claim 1). (Appeal Brief, page 7)
The Examiner respectfully disagrees. Appellant’s key argument is that Grabner discloses “the steps and branches taken to generate a vertex”, while claim 1 requires “sub-division steps and branches taken to generate a primitive”. The Examiner would like to indicate that “the steps and branches taken to generate a vertex” are “sub-division steps and branches taken to generate a primitive”. This is common knowledge in the field of art, and it is also evidenced by the Specification and Drawings of instant application. For example, see Fig. 9A of instant application, vertex M is generated, and the step of generating M is a step of sub-dividing the triangle; see Fig. 14A of instant application, the step of generating vertex 1416 is a step of sub-dividing the triangle. Similarly, Grabner’s steps of generating vertices teaches the claimed “sub-division steps taken to generate the primitive”, as the generated vertices essentially define the generated primitives. 

Appellant argues: A main difference is that the sequence of bits in claim 1 describes sub-division steps for sub-dividing a patch into a plurality of primitives, whereas the bit strings n1, n2, n3 and vs in Figure 4(b) of Grabner describes the steps of a “vertex split” (i.e. generating two child vertices from a parent vertex as illustrated in Fig.2 of Grabner, reproduced below). (Appeal Brief, page 7)
The Examiner respectfully disagrees. A patch can be sub-divided by vertex split. For example, see the image on page 8 of the Appeal brief.
As indicated above, generated vertices essentially define the generated primitives, and Grabner’s vertices generation steps therefore teaches the claimed “sub-division steps taken to generate the primitive”. Appellant argues that Grabner’s vertex generation is done by “vertex split”. However, there is no claimed feature involving how the vertices are generated during the sub-division. The vertices may be generated by adding new vertex, or by splitting existing vertex. Either way of generating vertices can teach the claimed “sub-division steps taken to generate the primitive”.
As a side note, the images on page 8 of the Appeal brief cannot be found in Grabner. It’s unclear where Appellant found these images.

Appellant argues: Although n1, n2 and n3 are relative node identifiers for vertices forming the same patch f, n1, n2, and n3 follow very different paths (as shown in Figure 4(b) above) and their bits describe different branch directions in the vertex hierarchy. For example, n3 describes a branching direction different from those of n1 and n2 after they split at vs’. Hence, n1, n2, and n3, which describe very different and divergent branch directions in the vertex hierarchy, cannot form “a sequence of bits describing the plurality of sub- division steps taken to generate the primitive during tessellation” required by claim 1. It would be at least counter-intuitive, if not impossible, for a skilled person to consider using three very different and divergent branch directions to describe a single sequence of sub-division steps taken to generate a primitive during tessellation. (Appeal Brief, page 8)
The Examiner respectfully disagrees. As indicated above, the information stored on an ID can of course be very different and divergent. For example, a name and a birthday are text and numbers respectively, which are very different and divergent. However, a name and a birthday can both be stored in one ID to identify a person. This is not counter-intuitive, and it is not impossible. Instead, this is well-known and widely-implemented. Grabner explicitly demonstrates storing vertices information together so that a triangle can be identified. (see Grabner section 3.1.1, second paragraph, “We store n1, n2, and n3 together with the vertex split record of vs. Therefore any information required to reconstruct triangle f is known as soon as vs is split (see Figure 2).”)

 Appellant argues: Still further, even if the bit strings n1, n2, n3 and vs / vs’ in Grabner could be used to indicate how the vertices v1, v2 and v3 are generated (which is not the case), Grabner still fails to disclose or suggest that “each bit in the sequence of bits indicates which branch was taken at a respective sub-division step to generate the primitive” as required by claim 1. This claim feature requires a one-to-one correspondence between “each bit in the sequence of bits” and “a respective sub-division step.” 
Since n1, n2 and n3 follow completely different branches (as shown in Figure 4(b)), there is no one-to-one correspondence between each single bit in n1, n2 and n3 and a sub-division step. It would not be possible to use the multiple, different branches indicated by n1, n2 and n3 in Figure 4(b) of Grabner to indicate which single branch was taken at a sub-division step for sub-dividing a patch. (Appeal Brief, page 8-9)
The Examiner respectfully disagrees. First, Grabner explicitly discloses a one-to-one correspondence between each bit and a vertex generation (vertex splitting) step. The difference and divergence between vertices do not change such correspondence. See Grabner Section 3.1, first paragraph, “in CAME each vertex is identified by the path to be taken in the simplification hierarchy from the root to the corresponding node. These node identificators are simply bit strings with “0” for the left branch (vt) and “1” for the right branch (vu) as indicated in Figure. 2.” Namely, each bit of Grabner corresponds to a vertex generation step. As outlined above, a vertex generation step can be interpreted as a “sub-division step to generate the primitive”. Therefore, each bit of Grabner is indeed corresponding to a “sub-division step to generate the primitive”.
Second, the Examiner noticed that the one-to-one correspondence is only required by a potion of the information stored by the primitive ID, according to the claim language: “…the data about how the primitive was generated by sub-dividing the initial patch comprises a sequence of bits… wherein each bit in the sequence of bits indicates which branch was taken at a respective sub-division step to generate the primitive during tessellation.” Therefore the bit string for each vertex, even when considered individually, can still teach the claimed “sequence of bits”.

Appellant argues: More crucially, a single bit in one of n1, n2 and n3 cannot indicate “which branch was taken at a respective sub-division step to generate the primitive”. For example, in Figure 2 of Grabner (see above), which shows vertex vs being split into vertices vu and vt, any individual bit of vu or vt itself cannot indicate which of the sub-patches ft and fr was chosen in the sub-division step, as vertices vu and vt are shared by two sub-patches ft and fr. (Appeal Brief, page 9)
The Examiner respectfully disagrees. First, it is unclear which Figure the arguments are referring to. The Figure 2 of Grabner does not include any “ft” or “fr”, and the image on page 8 of the Appeal brief is different from Figure 2 of Grabner.
Second, the claim merely requires each bit to indicate “which branch was taken at a respective sub-division step to generate the primitive”. The claim does NOT require any bit to indicate a chosen sub-patch. Appellant’s argument is based on an unclaimed feature. 
Third, each bit of n1, n2 and n3 can indicate “which branch was taken at a respective sub-division step to generate the primitive”. As explained above, each bit of n1, n2 and n3 describes a branch taken at a vertex generation step, and a vertex generation step is a step of sub-division. Therefore Grabner’s bit information properly “indicates which branch was taken at a respective sub-division step to generate the primitive”.
As to Appellant’s question regarding how the sub-patches fl and fr can be identified as shown in the images on page 8 of the Appeal brief, the Examiner notes that when each and every vertex of a sub-patch is identified, the sub-patch itself is properly identified as well. In view of prior art Howson and Grabner, one of ordinary skill in the art would obviously store vl, vu, vt together as an ID for fl; and store vu, vt, vr together as an ID for fr.

Claims 4-11
Regarding Claims 4-11, Appellant argues their allowance based on their dependence to claim 1 (Appeal brief, page 9). It follows the rejection of these claims should be sustained for the same reasons discussed above as to claim 1.

Other claims
Appellant presented no arguments regarding other claims. The rejections of these claims should therefore be sustained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHONG WU/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.